MOORE, Justice.
There was plenary evidence to support the trial judge’s finding that defendant freely, understandingly, and voluntarily entered his plea of guilty of second degree murder and his plea of guilty of robbery with firearms, and the acceptance of the pleas will not be disturbed. State v. Jones, 278 N.C. 259, 179 S.E. 2d 433 (1971); State v. Caldwell, 269 N.C. 521, 153 S.E. 2d 34 (1967).
The record contains no exceptions and no assignments of error. The only question for review, therefore, is whether error appears on the face of the record proper.
*492When the case on appeal contains no assignments of error, the judgment must be sustained unless error appears on the face of the record. State v. Higgs, 270 N.C. 111, 153 S.E. 2d 781 (1967); State v. Newell, 268 N.C. 300, 150 S.E. 2d 405 (1966); State v. Williams, 268 N.C. 295, 150 S.E. 2d 447 (1966); State v. Darnell, 266 N.C. 640, 146 S.E. 2d 800 (1966). An examination of the record in the present case reveals that the indictments sufficiently charged the crimes to which defendant voluntarily pleaded guilty in a properly organized court, and that the sentences were within statutory limits.
We have carefully examined the record and find no error.
No error.